         Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                          PITTSBURGH

    SHERMAN JONES,                                   )
                                                     )
                                                     )              2:19-CV-00243-CRE
                Plaintiff,                           )
                                                     )
         vs.                                         )
                                                     )
    THE MON VALLEY INITIATIVE,                       )
                                                     )
                                                     )
                Defendant,                           )

                                 MEMORANDUM OPINION1

Cynthia Reed Eddy, Chief United States Magistrate Judge.

        This civil action involves Plaintiff Sherman Jones, who was formerly employed by

Defendant The Mon Valley Initiative (“MVI”).2 Plaintiff claims he is entitled to damages due to

him after being sexually harassed by his supervisor, Tracey Reaves (“Reaves”), and then retaliated

against for reporting the harassment. Plaintiff’s complaint sets forth claims for sexual harassment

and retaliation pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. See

Compl. (ECF No. 1). This court has subject matter jurisdiction over the controversy pursuant to

28 U.S.C. § 1331.




1
 In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties have voluntarily consented
to have a United States Magistrate Judge conduct proceedings in this case, including trial and the
entry of a final judgment. (ECF Nos. 9-11).
2
  “MVI’s mission is to restore the economic vitality of the Mon Valley and unite the communities
through workforce development, financial coaching, and real estate development.” Affidavit of
Laura Zinski (ECF No. 22-6) at ¶ 2.
                                                 1
         Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 2 of 14




        Presently before the court is MVI’s motion for summary judgment with respect to both

claims. (ECF No. 23). For the reasons that follow, it is respectfully recommended that MVI’s

motion for summary judgment be granted.

   I.      Factual and Procedural Background

        Plaintiff was employed by MVI from October 9, 2017, to May 18, 2018. He began

employment there as an Administrative Assistant. Def.’s Concise Statement of Material Facts

(“CSF”) (ECF No. 22) at ¶ 1. He was later promoted to Employment and Financial Coach. Id. In

both roles, Plaintiff reported to Reaves. Id. at ¶ 2. Also during this time, Plaintiff worked closely

with Camille Smith. Smith was responsible for training Plaintiff, and she also reported to Reaves.

Smith’s Depo. (ECF No. 22-3) at 4-5.

        According to Plaintiff, during the course of his employment with MVI, Reaves made

numerous comments to Plaintiff that were sexual in nature. For example, Plaintiff asserts that

Reaves told Plaintiff that he “look[ed] good” and “nice,” and was “sexy.” Pl.’s Depo. (ECF No.

22-2) at 3. Additionally, Plaintiff claimed that Reaves touched his hands and told him that they

“were soft.” Id. Plaintiff testified that Reaves also tried to give him “hugs,” and Reaves offered to

pray with Plaintiff and would “come up behind [him] and put her hands on [his] shoulders.” Id. In

addition, Plaintiff recalled one incident where Reaves referred to Plaintiff receiving text messages,

and Reaves said to Plaintiff, “Maybe if you wouldn’t give it to them so good all these girls wouldn’t

be texting you so much.” Id. at 5.

        Smith testified that she witnessed some of this harassment, including Reaves’ grabbing

Plaintiff’s hands and her “constantly” talking about Plaintiff’s eyes. Smith’s Depo. (ECF No. 22-

3) at 7. Smith also heard Reaves refer to Plaintiff as “handsome.” Id. at 8. Smith testified that she

noticed Plaintiff was “uncomfortable” with Reaves’ comments. Id. Another colleague, Earl


                                                 2
         Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 3 of 14




Lamar, also testified that he witnessed Reaves talking about Plaintiff’s eyes and saw Reaves

attempt to hold Plaintiff’s hand. Lamar’s Depo. (ECF No. 22-8) at 2.

        With respect to another incident, according to Plaintiff, he, Reaves, Lamar, and Smith

drove together to and from Harrisburg, Pennsylvania for a business trip. While Plaintiff was

driving, and Reaves was in the front passenger seat, Reaves “asked the entire car, ‘Where is the

craziest place that anyone has had sex at?’” Pl.’s Depo. (ECF No. 22-2) at 3. Plaintiff testified that

Reaves “pried for an answer,” and he told her that he “wasn’t going to answer that, because [he]

thought that it was crazy.” Id. at 4. Plaintiff felt that this question was directed at him. Id. Plaintiff

then testified that Reaves went on to describe a situation where she performed oral sex on her boss.

Id.

        After this incident, in mid-April 2018, Plaintiff asserts that he complained about all of

Reaves’ behavior to Smith. Pl.’s Depo. (ECF No. 22-2) at 4. According to Plaintiff, Smith told

him “that she was going to report everything”3 Id. According to Smith, she directed Plaintiff to

“higher ups.” Smith’s Depo. (ECF No. 22-3) at 9. In addition, in late-April 2018, Smith spoke to

Laura Zinski, MVI’s Chief Executive Officer, and April Hoover,4 MVI’s Chief Financial Officer,

about Plaintiff. Id. at 11. Specifically, with respect to Reaves’ treatment of Plaintiff, Smith told

them about “salaries, and something about what was promised to him.” Id. Additionally, Smith




3
 Plaintiff indicated that he was afraid he would lose his job if he directly reported anything about
Reaves’ behavior. Pl.’s Depo. (ECF NO. 22-2) at 5.
4
  Hoover testified that although she was in the same employment “category” as Reaves, she was
one of two designees to whom an employee could report issues. Hoover’s Depo. (ECF No. 22-4)
at 2. According to MVI’s Policy (“the Policy”), which was signed by Plaintiff upon his
employment with MVI, “sexual misconduct, harassment or violence” should be immediately
reported to the “CEO or Controller.” See Policy (ECF No. 22-7) at 3. The Policy further provides
that if one of the designees is not immediately available, the report should be made “to a
supervisor.” Id. at 4.
                                                    3
         Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 4 of 14




told them about Reaves’ “demeanor” and “how she would be very angry, and then one moment

she was very nice.” Id. Smith recalls telling Hoover and Zinski that Plaintiff was “uncomfortable”

with Reaves’ behavior. Id. With respect to “sexual comments,” Smith recalls only telling them

about Reaves’ comments regarding Plaintiff’s eyes, and Smith asked Hoover and Zinski to speak

to Plaintiff. Id. at 13. Smith testified that she did not relay specific instances of sexual harassment

to Hoover and Zinski because she “felt it was best coming from” Plaintiff. Id. at 15.

        Hoover spoke with Plaintiff by telephone on May 9, 2018. Pl.’s Depo. (ECF No. 22-2) at

6; see also Summary of Phone Call between Plaintiff and Hoover (ECF No. 22-5) at 2. According

to Plaintiff, he told Hoover “about different incidents that were happening at the office and about

how [Reaves] demeaned and degraded [him] as an employee.” Pl.’s Depo. (ECF No. 22-2) at 6.

Plaintiff testified that he did not mention the incident in the vehicle, or comments about “dreamy

eyes” or having a “nice ass” because Plaintiff “was under the assumption that [Hoover] already

knew [about those incidents] … [f]rom [Smith].” Id.        Plaintiff further testified that he did tell

Hoover that Reaves “physically touched” Plaintiff. Id. However, according to Plaintiff, he did

not mention anything to Hoover that he believed Smith had already told Hoover, because it is “hard

for [him] to tell that stuff over and over again.”5 Id.

        On May 16, 2018, Plaintiff met with Zinski, Reaves, and Patrick Shattuck, who was the

head of the real estate department. According to Plaintiff, he “tried to explain things,” but Reaves



5
  Hoover summarized the conversation between she and Plaintiff in writing. See Summary (ECF
No. 22-5) at 2. That summary reveals no mention of anything related to any sexual harassment
of Plaintiff by Reaves. See id. Instead, it is evident that Plaintiff had numerous complaints about
Reaves’ management style. Plaintiff and Hoover discussed “[b]eing told a directive by [Reaves]
and then being scolded for doing as she asked;” “[b]eing pulled away from working at a desk for
requests that have nothing to do with the program work;” and being “[r]equested to write a
summary on all the current work being done in Charleroi.” Id. It is Plaintiff’s position that the
conversation between Plaintiff and Hoover was limited only to what Plaintiff believed Smith had
not already told Hoover. Pl.’s Depo. (ECF No. 22-2) at 7.
                                                   4
           Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 5 of 14




would interrupt him and defend herself. Pl.’s Depo. (ECF No. 22-2) at 8. According to Zinski, at

that meeting, Plaintiff “raised his concerns regarding [] Reaves’ management style,” but he did not

raise concerns about sexual harassment. Affidavit of Zinski (ECF No. 22-6) at ¶¶ 13-14. On May

18, 2018, Zinski made the decision to terminate Plaintiff’s employment “based upon his inability

to carry out the tasks he was responsible for on his team and his lack of professionalism in his

communications and behavior.” Id. at ¶ 17.

          Subsequently, Plaintiff filed a charge of discrimination with the EEOC. Plaintiff then filed

the instant complaint on March 6, 2019, asserting claims for hostile work environment sexual

harassment and retaliation pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq.

          On March 9, 2020, after the completion of discovery, MVI filed the pending motion for

summary judgment, a supporting brief, and CSF. (ECF Nos. 22-24). On March 30, 2020, Plaintiff

responded with a brief in opposition and response to MVI’s CSF. (ECF Nos. 25-26). MVI filed

a reply. (ECF No. 27). As the present motion for summary judgment has been fully briefed, it is

now ripe for disposition. The court’s analysis follows.

    II.       Standard of Review

          Summary judgment is appropriate when the moving party establishes “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. Pro. 56(a). A genuine issue of material fact is one that could affect the outcome of

litigation. Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). However, “[w]here the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

genuine issue for trial.” N.A.A.C.P. v. North Hudson Reg’l Fire & Rescue, 665 F.3d 464, 475 (3d



                                                   5
           Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 6 of 14




Cir. 2011) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

          The initial burden is on the moving party to adduce evidence illustrating a lack of genuine,

triable issues. Hugh v. Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005) (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 323–24 (1986)). Once the moving party satisfies its burden, the

non-moving party must present sufficient evidence of a genuine issue, in rebuttal. Santini v.

Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (citing Matsushita Elec. Indus. Co., 475 U.S. at 587).

When considering the parties’ arguments, the court is required to view all facts and draw all

inferences in the light most favorable to the non-moving party. Id. (citing United States v. Diebold,

Inc., 369 U.S. 654, 655 (1962)). The benefit of the doubt will be given to allegations of the non-

moving party when in conflict with the moving party’s claims. Bialko v. Quaker Oats Co., 434 F.

App’x 139, 141 n.4 (3d Cir. 2011) (citing Valhal Corp. v. Sullivan Assocs., 44 F.3d 195, 200 (3d

Cir. 1995)).

          Nonetheless, a well-supported motion for summary judgment will not be defeated where

the non-moving party merely reasserts factual allegations contained in the pleadings. Betts v. New

Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010) (citing Williams v. Borough of West

Chester, 891 F.2d 458, 460 (3d Cir. 1989)). The non-moving party must resort to affidavits,

depositions, admissions, and/or interrogatories to demonstrate the existence of a genuine issue.

Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 773 (3d Cir. 2013) (citing Celotex

Corp., 477 U.S. at 324).

   III.      Discussion

          A. Hostile Work Environment Claim




                                                   6
         Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 7 of 14




       MVI first contends it is entitled to summary judgment with respect to Plaintiff’s hostile

work environment claim. “Under Title VII, an employer cannot discharge ... or ... discriminate

against any individual with respect to ... compensation, terms, conditions, or privileges of

employment because of such individual’s ... sex.” Bumbarger v. New Enter. Stone & Lime Co.,

170 F. Supp. 3d 801, 825 (W.D. Pa. 2016) (quoting Huston v. Procter & Gamble Paper Prod.

Corp., 568 F.3d 100, 104 (3d Cir. 2009) (quoting 42 U.S.C. § 2000e–2(a)(1))) (internal quotation

marks omitted). “[T]o have a valid claim [under Title VII, a p]laintiff must establish at least one

of the two types of sexual harassment: hostile work environment or quid pro quo. See Meritor Sav.

Bank v. Vinson, 477 U.S. 57, 65-66 [] (1986) (describing the two types of sexual harassment

claims).” Ogilvie v. N. Valley EMS, Inc., 2008 WL 4761717, at *6 (E.D. Pa. 2008). Here, Plaintiff

claims he was subjected to a hostile work environment. MVI argues that it is entitled to summary

judgment because Plaintiff has not set forth a prima facie case. See MVI’s Br. (ECF No. 24) at 6-

11.

       In order for [a p]laintiff to make a prima facie showing of a hostile work
       environment, [he or] she must prove that (1) [he or] she suffered intentional
       discrimination because of [his or] her sex, (2) the discrimination was pervasive [or]
       regular, (3) the discrimination detrimentally affected [him or] her, (4) the
       discrimination would detrimentally affect a reasonable person of the same sex in
       that position, and (5) the existence of respondeat superior liability.

Bumbarger, 170 F. Supp. 3d at 826 (quoting Martinez v. Rapidigm, Inc., 290 Fed.Appx. 521, 524

(3d Cir. 2008)) (internal quotation marks omitted); see also Castleberry v. STI Grp., 863 F.3d 259,

264 (3d Cir. 2017) (clarifying that the “correct standard is severe or pervasive”) (emphasis in

original; internal quotation marks omitted). “To survive summary judgment, the plaintiff must first

produce evidence that is sufficient to convince a reasonable factfinder to find all of the elements

of a prima facie case of discrimination.” Taylor v. JFC Staffing Assocs., 690 F. Supp. 2d 357, 367

(M.D. Pa. 2009).

                                                7
         Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 8 of 14




        MVI argues that Plaintiff has failed to satisfy the first two elements of the prima facie case.

Specifically, MVI contends that with respect to those elements, even when viewed in light most

favorable Plaintiff, Plaintiff did not suffer “intentional harassment because of his sex,” and even

if he did, it was not “severe or pervasive.” MVI’s Br. (ECF No. 24) at 8. Plaintiff responds that

“[t]he harassment was of a sexual nature, and conveyed a sexual desire directed at [Plaintiff].”

Pl.’s Br. (ECF No. 25) at 5.        Furthermore, Plaintiff asserts that the harassment “occurred

consistently throughout his entire tenure” at MVI, despite Plaintiff asking Reaves to stop. Id.

        To establish intentional harassment because of sex, a plaintiff “need not ‘demonstrate direct

evidence of [his] harasser’s motivation for discrimination against [him]’ nor ‘direct proof that [his]

harasser’s intent was to create a discriminatory environment.’” Dreshman v. Henry Clay Villa, 733

F. Supp. 2d 597, 612 (W.D. Pa. 2010) (quoting Abramson v. William Paterson College of New

Jersey, 260 F.3d 265, 278 (3d Cir. 2001) (brackets in original)). “Further, discrimination is often

difficult to discern from a factual record and ‘intent to discriminate can be inferred’ from more

subtle actions.” Id. (citations omitted).

        In Dreshman, the court considered the aforementioned elements in determining whether

the plaintiff set forth a prima facie case. In that case, the male plaintiff was employed by defendant

for ten-and-a-half years. “He identified a number of incidents at the beginning of his employ, in

1997, some later incidents in 2000-2002, a few in 2004 or 2005, and others near the end of his

employment, in 2007 and 2008.” Dreshman, 733 F. Supp. 2d 597, 614 (W.D. Pa. 2010). These

incidents included, inter alia, a number of verbal comments with sexual innuendo, as well as five

incidents of touching that were “only a pinch or slight touch of [the p]laintiff’s buttocks.” Id. In

considering the defendant’s motion for summary judgment on the plaintiff’s hostile work




                                                  8
         Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 9 of 14




environment claim, the court concluded that it could infer “sex based discrimination in accord with

the first element.” Id.

        Turning to the instant case, a review of the record reveals that during Plaintiff’s six months

of employment, his female supervisor made numerous comments about Plaintiff’s appearance and

actions. She referred to him “on multiple occasions” as being “sexy,” and told him his hands were

“soft.” Pl.’s Depo. (ECF No. 22-2) at 3. Plaintiff further testified that in mid-April 2018, Reaves

described to Plaintiff a situation where she performed oral sex another man. Id. at 4. Additionally,

Plaintiff testified that on one occasion, Reaves commented on Plaintiff’s sexual relationships with

other women. Id. at 5. Furthermore, Plaintiff’s co-workers testified that Reaves was “constantly”

talking about or commenting on Plaintiff’s eyes. See Smith’s Depo (ECF No. 22-3) at 7; Lamar’s

Depo. (ECF No. 22-8) at 2.

        With respect to touching-related incidents, Plaintiff testified that Reaves “would try to give

[him] hugs;” hold his hand, and “put her hands on [his] shoulders.” Pl.’s Depo. (ECF No. 22-2) at

3. Smith also testified that she and Lamar “witnessed [] Reaves grabbing or attempting to grab

[Plaintiff’s] hands” on “several” occasions. Smith’s Depo. (ECF No. 22-3) at 6; Lamar’s Depo.

(ECF No. 22-8) at 2.

        Such testimony, if believed by a factfinder and viewed in the light most favorable to

Plaintiff, could infer that references to Plaintiff’s eyes and soft hands, coupled with commentary

about sex-related topics, could indeed satisfy the first element of the prima facie case. Thus,

because a factfinder could conclude that Plaintiff suffered intentional discrimination because of

his sex, Plaintiff has satisfied the first element.

        This court now turns to the second element of the prima facie case, the “severe or

pervasive” element. “As to ‘severity’ and ‘pervasiveness,’ these ‘are alternative possibilities:



                                                      9
           Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 10 of 14




some harassment may be severe enough to contaminate an environment even if not pervasive;

other, less objectionable, conduct will contaminate the workplace only if it is pervasive.’” Hayes

v. Silvers, Langsam & Weitzman, P.C., 2020 WL 977291, at *2 (E.D. Pa. 2020) (quoting

Castleberry v. STI Grp., 863 F.3d 259, 264 (3d Cir. 2017)). In considering these elements, a court

looks at

       “the frequency of the discriminatory conduct; its severity; whether it is physically
       threatening or humiliating, or a mere offensive utterance; and whether it
       unreasonably interferes with an employee’s work performance.” Harris v. Forklift
       Sys., Inc., 510 U.S. 17, 23 [] (1993); see also Caver v. City of Trenton, 420 F.3d
       243, 262–63 (3d Cir. 2005) (“[A] discrimination analysis must concentrate not on
       individual incidents, but on the overall scenario.”).

Mandel v. M & Q Packaging Corp., 706 F.3d 157, 168 (3d Cir. 2013). Our courts have consistently

held that “simple teasing, offhand comments, and isolated incidents (unless extremely serious) will

not amount to a violation of Title VII.” Hayes, 2020 WL 977291, at *2 (internal quotation marks

omitted).

       In this case, Plaintiff has referenced instances of inappropriate comments and the touching

of his hands and shoulders. See Pl.’s Depo. (ECF No. 22-2) at 3. In other cases, our courts have

held that stronger language and even more offensive actions did not rise to the level of “severe or

pervasive” conduct to satisfy the second element of the prima facie case. See, e.g., Grassmyer v.

Shred-It USA, Inc., 392 F. App’x 18, 25 (3d Cir. 2010) (holding that defendant’s “regularly

[making] comments about the size of his genitalia and about the intimate details of his sexual

relationships,” referring to women as “bitches,” and telling “of a colleague frequenting ‘titty bars’”

did not rise to the level of “severe or pervasive” harassment); Jankowski v. Sage Corp., 2010 WL

1253542 (W.D. Pa. 2010) (holding that two instances of a supervisor “placing his hands on [the

plaintiff’s] shoulder and/or back and rubbing it; … ‘probably’ four instances of [the supervisor]

‘brush[ing] up on [her]’ … and … a single conversation during which [the supervisor] commented

                                                 10
           Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 11 of 14




on the intimacy of his marriage and perhaps implied that [the plaintiff] could satisfy him more than

his wife” did not rise to the level of severe or pervasive harassment); Merritts v. Pennsylvania,

2020 WL 3128529, at *5 (M.D. Pa. 2020) (holding that “frequent comments about anal sex and

oral sex … do not rise to the level of severity necessary to support a hostile work environment

claim”).

       Instantly, there is no doubt that Reaves’ conduct was inappropriate for a workplace, and

this court does not condone her behavior. However, this court cannot conclude that the sex-related

comments or the touching-related incidents rise to the level required to be so “severe or pervasive”

as to establish a hostile work environment. This court acknowledges that these incidents occurred

the entire time throughout Plaintiff’s short employment at MVI; however, these less-than-severe

incidents, which included mostly comments about Plaintiff’s eyes and looks, were not so pervasive

as to “alter the conditions of the victim’s employment.” Dreshman, 733 F. Supp. 2d at 615 (internal

quotation marks omitted); see Saidu-Kamara v. Parkway Corp., 155 F. Supp. 2d 436, 439 (E.D.

Pa. 2001) (“It follows that the purview of Title VII does not extend to all workplace difficulties,

even where the conduct at issue may be crass and unwarranted.”). Accordingly, this court

concludes that Plaintiff has not satisfied the second element; therefore, MVI’s motion for summary

judgment is granted with respect to Plaintiff’s hostile work environment sexual harassment claim.

       B. Retaliation Claim

       MVI also asserts that Plaintiff has failed to meet his burden with respect to his retaliation

claim. See MVI’s Br. (ECF No. 24) at 11-20. “Under the anti-retaliation provisions of Title VII,

a plaintiff must come forward with some evidence establishing that a prima facie case of retaliation

exists.” Taylor v. JFC Staffing Assocs., 690 F. Supp. 2d 357, 369 (M.D. Pa. 2009). “To establish

a prima facie case of retaliation under Title VII, a plaintiff must show that (1) [he or] she engaged



                                                 11
        Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 12 of 14




in a protected activity under Title VII; (2) the employer took an adverse action against [him or]

her; and (3) there was a causal connection between the employee’s participation in the protected

activity and the adverse employment action.” Wilkerson v. New Media Tech. Charter Sch. Inc.,

522 F.3d 315, 320 (3d Cir. 2008).

       Instantly, it is MVI’s position that Plaintiff “did not engage in any protected activity”

because he “did not report any incidents of alleged sexual harassment or misconduct to MVI

management in accordance with the Policy.” MVI’s Br. (ECF No. 24) at 16. Furthermore, MVI

argues that Plaintiff’s reports to Smith did not constitute “protected activity because she was not

in a management level position within MVI, nor was she ever [Plaintiff’s] supervisor.” Id. Plaintiff

concedes that Smith “does not qualify as a management-level employee.” Pl.’s Br. (ECF No. 25)

at 7. Nevertheless, according to Plaintiff, he engaged in protected activity by reporting his

complaints to Smith “given her apparent authority as an Assistant Director, and the fact that he

expected her to relate his concerns to upper management.” Pl.’s Br. (ECF No. 25) at 7.

       “An employee engages in protected activity by complaining to his or her employer about

conduct that is prohibited by Title VII.” Ellingsworth v. Hartford Fire Ins. Co., 247 F. Supp. 3d

546, 555 (E.D. Pa. 2017). Those complaints “may consist of ‘formal charges of discrimination as

well as informal protests of discriminatory employment practices.’” Kier v. F. Lackland & Sons,

LLC, 72 F. Supp. 3d 597, 616 (E.D. Pa. 2014) (quoting Barber v. CSX Distrib. Servs., 68 F.3d 694,

702 (3d Cir. 1995) (internal quotations omitted)). “In order to constitute protected activity,

however, a complaint ‘must be specific enough to notify management of the particular type of

discrimination at issue.’” Id.

       Instantly, Plaintiff admits that he complained about the sexual harassment to Smith, and it

was his expectation that Smith would report it to management. See Pl.’s Depo. (ECF No. 22-2) at



                                                12
          Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 13 of 14




5. Furthermore, Plaintiff specifically testified that when he did have the opportunity to speak to

management-level employees, he did not tell them about the sexual harassment because he

believed Smith had already done so. Id. at 6. To overcome the fact that Plaintiff did not directly

complain about sexual harassment to management, Plaintiff contends that his claim should survive

summary judgment because “MVI received sufficient information from [] Smith that a reasonable

employer would understand that a hostile work environment existed.” Id. However, Smith testified

that she also did not tell any management-level employees about Plaintiff’s sexual harassment

complaints.6 See Smith’s Depo. (ECF No. 22-3) at 13.

          Based on the foregoing chain of events, even when the facts are viewed in the light most

favorable to Plaintiff, Plaintiff’s retaliation claim must fail as a matter of law. Plaintiff’s

complaining about sexual harassment to Smith was not protected activity because she was not, as

Plaintiff concedes, a management-level employee. Moreover, even if Smith did relay some of

Plaintiff’s complaints to MVI management, the record does not support Plaintiff’s claim that those

complaints would have put MVI on notice that Plaintiff was concerned about Reaves’ sexually

harassing Plaintiff. Instead, Smith’s testimony reveals that Plaintiff had concerns regarding the

way Reaves treated him as an employee. Based on the foregoing, this court concludes that MVI

is entitled to summary judgment with respect Plaintiff’s retaliation claim because Plaintiff did not

engage in protected activity.

    IV.       Conclusion

          Based on the foregoing, MVI’s motion for summary judgment is granted with respect to

Plaintiff’s claims, and the case will be dismissed with prejudice. An appropriate Order follows.




6
 This is consistent with Plaintiff’s testimony that he never confirmed with Smith exactly what
Smith told management. Pl.’s Depo. (ECF No. 22-2) at 6.
                                                 13
       Case 2:19-cv-00243-CRE Document 28 Filed 07/20/20 Page 14 of 14




Dated: July 20, 2020           .               BY THE COURT:
                                               s/ Cynthia Reed Eddy
                                               Chief United States Magistrate Judge




cc:    Counsel of record
       via electronic filing




                                     14
